Per Curiam.
No record has been sent up to us under this rule showing the rule or any proceedings prior or subsequent to its allowance. All that is before us are the depositions taken under the rule, and no exhibits offered, and admitted, are printed.
It would appear, however, that relator made application to the superintendent of buildings on November 10th, 1925, for a permit to erect a building to be used as a poultry market, including the slaughtering and dressing of poultry on lands owned by him at Jeliff avenue and West Rúnyon street, in Newark, and that the permit was refused because a building to be put to such intended purposes was permitted by the zoning ordinance of the city in a heavy industrial zone only, and relator’s land is located in a light industrial district.
Erom the depositions it would appear that after the application for the permit was rejected by the superintendent of buildings, relator filed an appeal with the board of adjustment and that board approved the application but the permit was never issued.
*125The application for the permit, the appeal to the board of adjustment and its finding were all prior to the supplement to “An act concerning municipalities” (Pamph. L. 1926, p. 526), and the holding in Chancellor Development Corp. v. Senior, 4 N. J. Mis. R. 633, based upon such act and the proceeding upon appeal to, and the judgment of, the board of adjustment is ineffective under Losick v. Binda, 3 N. J. Adv. R. 1691.
Erom the proofs before us we conclude that the provisions of the zoning ordinance prohibiting a building to be erected upon the property in question, for use as a place for the slaughter and dressing of poultry, are not unreasonable, but on the contrary are a reasonable exercise of the police power of the city of Newark.
The application for the writ of mandamus is therefore denied, and the rule to show cause is discharged, with costs.